Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending in the present application.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and/or idiomatic errors.
Re: claim 1, the meaning of the limitation “an approximate curve obtained by plotting” in lines 4-5 is unclear. It is not clear as to what values are being plotted to obtain the claimed approximate curve. 
In addition, the meaning of the limitation “when a difference between a height of a spacer that is interposed between a pair of substrates with a liquid crystal layer sandwiches therebetween and holds a distance between the pair of substrates by abutting in its counterpart and the distance is used as a reference value, an upper limit value of a substantial abutment area per unit area on the counterpart for each of a plurality of plate thicknesses of the pair of substrates that differ from one another and a straight line on which the abutment area is set to 230 µm2 / mm2” is unclear and incomprehensible for at least the following reasons:

B.	Lines 6-9 recite “a spacer…holds a distance between the pair of substrates by abutting on its counterpart.” It is not clear what element is abutting its own counterpart or which element(s) has a counterpart.
C.	Lines 6-9 also recite “a spacer…holds a distance between the pair of substrates…and the distance is used as a reference value.” It is not clear how the claimed reference value is used or what function the reference value serves.
D.	What is meant by the claim limitation “a substantial abutment area per unit area on the counterpart”? While several charts recited in the instant figures have some form of abutment area as a value for an axis, there is no identification anywhere in the figures of where a substantial abutment area is located on the liquid crystal panel generally and with respect to a spacer specifically.
E.	What is “a straight line on which the abutment area is set”, as recited in lines 12-13?  How can an abutment area be a straight line, since it would seem that an abutment area is created when one element is in direct physical contact with another?  Moreover, there is no identification anywhere in the figures of where an “abutment area” is physically located, and how such physical location is different from the location of “a substantial abutment area.” Since there is no such identification, it is not clear how the two abutment areas differ from each other.
2 / mm2 regardless of the plate thickness, the abutment area depending on the plate thickness.”  Firstly, the meaning of the “the plate” is not clear. It is not clear as to whether the plate is supposed to be one substrate of the pair of substrates as recited in line 6 or some other element. Secondly, it is not clear as to how the value of the abutment area can simultaneously be set regardless of the plate thickness, but yet somehow still be dependent on the plate thickness.
Because the examiner could not reasonably determine the meaning of claim 1 in its entirety, no further substantive examination in the prior art was performed.
Re: claims 2-11, because they depend upon claim 1, they are likewise rejected under at least the same rationale as that set forth above with respect to claim 1.
Re: claim 2, the meaning of the limitation “a range between the minimum value and the maximum value is set as the reference value” is unclear. Claim 1, upon which claim 2 depends, recites in lines 7-9 that the distance between the pair of substrates is the reference value. It is not clear as to how the reference value can simultaneously be the distance between the pair of substrates and be a range between the minimum value and the maximum value of the difference.
Re: claims 3-4, because they depend upon claim 2, they are likewise rejected.
Re: claim 5, the meaning of the limitation “the abutment area is determined depending on the plate thickness within a range sandwiched between the approximate curve and a straight line on which the abutment area is set to 234 µm2/mm2 regardless of the plate thickness” is unclear. It is not clear as to how the abutment area can 
In addition, the meaning of the “the plate” is not clear. It is not clear as to whether the plate is supposed to be one substrate of the pair of substrates as recited in line 6 of claim 1 or some other element.
In addition, the meaning of the limitation “the abutment area is set to 234 µm2/mm2” is unclear. It is not clear how the abutment area can be set to both 234 µm2/mm2 and 230 µm2/mm2, as recited in claim 1, upon which claim 5 depends.
Re: claim 6, because it depend upon claim 5, it is likewise rejected.
Re: claim 6, the meaning of the limitation “the abutment area is set to 240 µm2/mm2” is unclear. It is not clear how the abutment area can be simultaneously set to 240 µm2/mm2, 230 µm2/mm2, as recited in claim 1 upon which claim 6 depends, 234 µm2/mm2 as recited in claim 5 upon which claim 6 depends and also 240 µm2/mm2 as recited in the instant claim.
Re: claim 7, the limitation “the one approximate curve” lacks sufficient antecedent basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871